Citation Nr: 1630948	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  05-22 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent for L5-S1 herniated disc with disc desiccation at L2-3, L4-5, and L5-S1.  

3.  Entitlement to an initial rating in excess of 10 percent for C3, C4, C5 bulging discs.  

4.  Entitlement to an initial rating in excess of 10 percent for residuals of mandibular retrognathia with temporomandibular joint syndrome (TMJ).  

5.  Entitlement to an initial rating in excess of 10 percent for right calcaneal spur with plantar fasciitis.  

6.  Entitlement to an initial rating in excess of 10 percent for varicose veins of the right lower extremity.  

7.  Entitlement to an initial rating in excess of 10 percent for varicose veins of the left lower extremity.  

8.  Entitlement to an initial compensable rating for left carpal tunnel syndrome.  

9.  Entitlement to an initial compensable rating for keratosis lesions.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1980 to October 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was subsequently transferred to the Montgomery, Alabama RO, which currently has jurisdiction of the claims file.  

In September 2010, the Board, in addition to deciding a number of claims, remanded the case to the RO for additional development of the remaining issues on appeal.  At that time, the Board had acknowledged that the Veteran had initiated an appeal regarding the issue of an initial compensable rating for residuals of septorhinoplasty by filing a notice of disagreement with the assigned rating, but that the RO had not yet issued a statement of the case (SOC) on the matter.  Following the remand, the RO issued a SOC on the issue in February 2016, but as the Veteran did not perfect her appeal to the Board with the filing of a substantive appeal, it is no longer in appellate status.  (The Board does not deem the listing of the issue in a VA Form 646, Statement of Accredited Representative in Appealed Case, dated in April 2016, as a substantive appeal; in any case, the form was not received in a timely manner, i.e., within 60 days of the issuance of the SOC.)  

In a January 2016 rating decision, the RO granted a 10 percent rating for varicose veins of the right lower extremity and a 10 percent rating for varicose veins of the left lower extremity, both effective from November 2004.  The Veteran continued his appeal for higher ratings.     

The issues of entitlement to an initial rating in excess of 10 percent for residuals of mandibular retrognathia with TMJ, to an initial rating in excess of 10 percent for right calcaneal spur with plantar fasciitis, and to an initial compensable rating for left carpal tunnel syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent medical evidence of a bilateral hearing loss disability for VA purposes.  

2.  From the effective date of service connection, the Veteran's L5-S1 herniated disc with disc desiccation at L2-3, L4-5, and L5-S1, is manifested by pain, limitation of motion (at worst, 75 degrees of forward flexion, and 30 degrees each of extension, right and left lateral flexion, and right and left rotation), and imaging study findings showing herniated disc and disc desiccation, and minimal sclerotic change; there was no objective evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and there was no objective evidence of incapacitating episodes having a total duration of at least two weeks during a 12-month period.

3.  From the effective date of service connection, the Veteran's C3, C4, C5 bulging discs is manifested by pain and limitation of motion (at worst, 40 degrees each of forward flexion, extension, and right and left lateral flexion, and 70 degrees each of right and left rotation), and imaging study findings showing disc bulges without neural foraminal narrowing or spinal stenosis, and a straightening of the normal lordotic curvature; there was no objective evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and there was no objective evidence of incapacitating episodes having a total duration of at least two weeks during a 12-month period.

4.  From the effective date of service connection, the Veteran's varicose veins of the right lower extremity has been manifested by pain, aching, and fatigue on prolonged walking or standing, which are relieved by elevation of the extremity or compression hosiery; there was no persistent edema, incompletely relieved by elevation of the extremity.  

5.  From the effective date of service connection, the Veteran's varicose veins of the right lower extremity has been manifested by pain, aching, and fatigue on prolonged walking or standing, which are relieved by elevation of the extremity or compression hosiery; there was no persistent edema, incompletely relieved by elevation of the extremity.  

7.  Prior to January 31, 2012, the Veteran's keratosis lesions are manifested by small, scattered patches of dry, rough skin that are not shown to cover at least five percent of the entire body or exposed areas; treatment of the skin disability was with topical, not systemic, therapy only; scarring and disfigurement are not shown.

8.  For the period beginning January 31, 2012, the Veteran's keratosis lesions are manifested by small, scattered patches of dry, rough skin that are not shown to cover more than 40 percent of the entire body or exposed areas; treatment of the skin disability was with systemic therapy (topical corticosteroids) required for a total duration of at least six weeks, but not constantly; scarring and disfigurement are not shown.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for an initial rating in excess of 10 percent for L5-S1 herniated disc with disc desiccation at L2-3, L4-5, and L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5241 (2015).
 
 3. The criteria for an initial rating in excess of 10 percent for C3, C4, C5 bulging discs have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2015).

4.  The criteria for an initial rating in excess of 10 percent for varicose veins of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (2015).  

5.  The criteria for an initial rating in excess of 10 percent for varicose veins of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (2015). 

6.  The criteria for an initial compensable rating for keratosis lesions, prior to January 31, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806 (2007).

7.  The criteria for a 30 percent rating, and no higher, for keratosis lesions, beginning January 31, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice, as required must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The RO provided the Veteran with content-complying VCAA notice on the claim for service connection for bilateral hearing loss and on the underlying claims of service connection for the other disabilities at issue by letter in April 2004.  As to the higher rating claims, where, as here, service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38 U.S.C.A. § 5103(a)  notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for a higher rating following the initial grant of service connection.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Relevant to its obligation to assist a claimant, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A. § 5103A(a), (b) and (c).  The Veteran was afforded the opportunity to testify at a hearing in regard to her claim; she declined a hearing before a Veterans Law Judge in lieu of a hearing before a Decision Review Officer at the RO in January 2008.  The RO has obtained the Veteran's service treatment records (STRs) and her VA medical records.  The Veteran has not identified any additionally available evidence, such as private treatment records, for consideration in her appeal.  

Further, to assist her in substantiating her claims, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in May 2004 (pre-discharge), March 2008, December 2010, and January 2012, to evaluate the nature and etiology of any hearing loss and the nature and severity of the service-connected disabilities and associated impairment.  As the examinations contain the Veteran's medical history, findings, and an opinion with a rationale to support the conclusions reached in the opinion, the Board finds that the reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  There is no evidence in the record dated subsequent to the VA examinations that shows a material change in the disabilities to warrant a reexamination.  38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

II.  Merits of the Claim for Service Connection for Bilateral Hearing Loss

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 days or more of continuous, active service and a chronic disease, such as sensorineural hearing loss (SNHL) (as an organic disease of the nervous system), becomes manifest to a degree of 10 percent within one year from the date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim. 

The Veteran claims that she has hearing loss in both ears related to noise exposure in service.  In statements, she asserts that she has hearing loss from working around generators and other equipment during her 24 years of service.  At a January 2008 RO hearing, she testified that she was constantly exposed to high-pitched noise from air conditioning units and generators in the offices she worked during service.  

The Veteran served on active duty in the Army from August 1980 to October 2004, and her principal military occupational specialty was an administration assistant.  The service treatment records show that on an enlistment audiogram at the time of her enlistment physical examination in July 1980, the pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were 15, 15, 15, 10, 5, and 10 in the right ear, and 15, 15, 15, 10, 5, and 20 in the left ear.  On an audiogram in June 1986, the pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were 15, 25, 10, 20, 10, and 0 in the right ear, and 10, 20, 20, 15, 5, and 20 in the left ear.  On an audiogram in April 1991, the pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were 15, 25, 10, 20, 10, and 10 in the right ear, and 15, 20, 15, 10, 0, and 15 in the left ear.  On an audiogram in June 1997, the pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were 30, 35, 25, 35, 20, and 40 in the right ear, and 15, 20, 20, 15, 10, and 25 in the left ear.  On an audiogram in October 2000, the pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were 40, 40, 25, 30, 25, and 35 in the right ear, and 15, 25, 25, 15, 5, and 35 in the left ear.  

On an April 2004 audiogram, pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 4000, 6000, and 8000 Hertz were 20, 25, 10, 20, 15, 20, and 25 in the right ear, and 15, 25, 20, 15, 5, 25, and 15 in the left ear.  Speech discrimination scores for both ears were 100 percent.  At that time, the Veteran had reported hearing loss (right worse than left), with a history of exposure to hazardous noise through exposure to generators and trucks.  Following the audiometric test, the examiner noted that the Veteran had normal hearing sensitivity in both ears and had excellent word recognition in both ears.  

The Veteran was separated from service in October 2004.  Prior to discharge, the Veteran filed an claim for disability compensation for hearing loss in April 2004.  In a May 2004 pre-discharge VA examination, she complained of hearing loss.  An ear examination was normal.  The diagnoses included hearing loss, but there is no indication that such a conclusion was based on any audiologic tests conducted at that time.

In a December 2010 VA audiological examination, the Veteran complained of bilateral hearing loss.  It was noted that her history of noise exposure during service included generators and machine noise.  She served in telecommunications and was in the communications room with a constant roar of loud equipment.  She was provided hearing protection later on in her career.  As a civilian, she has worked in office type settings that did not involve loud noise.  An audiogram revealed pure tone thresholds in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz of:  25, 35, 20, 25, and 20, in the right ear, and 20, 25, 25, 15, and 10 in the left ear.  The speech recognition score, using the Maryland CNC word list, was 98 percent in the right ear and 96 percent in the left ear.  As noted by the audiologist, the audiologic test results were within normal limits according to VA rating criteria.  The audiologist also stated that the Veteran's hearing was within normal limits bilaterally at induction in and separation from service.  There are no other post-service audiograms in the record. 

The Board notes that one of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328 (1997).  In this case, audiograms during service (except for tests in 1997 and 2000) and after service do not show the existence of a hearing loss disability in either ear under the standards of 38 C.F.R. § 3.385.  As for the June 1997 and October 2000 audiograms (regarding the right ear and both ears, respectively), there is no explanation as to the reason it showed findings inconsistent with those that preceded it and came after it, all of which did not show hearing loss per VA standards.  Nevertheless, there have been no clinical findings that show bilateral hearing loss disability for VA purposes on the last audiogram conducted in service or at any time since the Veteran filed her claim for VA benefits in April 2004, before her military separation.  

As the record now stands, there is no satisfactory proof that the Veteran has a current hearing loss disability in either ear that meets the VA standard of hearing disability under 38 C.F.R. § 3.385, that is, an auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 decibels or greater; or auditory thresholds for at least three of the tested frequencies of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  In the absence of proof of present hearing loss disability under 38 C.F.R. § 3.385, there is no valid claim of service connection.  Brammer  v. Derwinski, 38 Vet. App. 223, 225 (1992). 

Regarding the Veteran's statements to the effect that she has current hearing loss that is attributable to noise exposure during service, although she is competent to describe such symptoms as hearing difficulty, the question of whether there is hearing loss disability for VA compensation purposes is governed by regulation.  Pursuant to 38 C.F.R. § 4.85, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include certain specialized testing.  The Veteran was afforded such an examination, but the examination results show that there is no current right ear or left ear hearing loss disability as defined by 38 C.F.R. § 3.385. 

In this case, as there is no favorable medical evidence of a current bilateral hearing loss disability under VA standards, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

III.  Merits of the Claims for Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the higher rating claims. 

A.  Lumbosacral and Cervical Spine Disabilities

Ever since service connection was established effective in November 2004, the Veteran's service-connected L5-S1 herniated disc with disc desiccation at L2-3, L4-5, and L5-S1 (hereinafter lumbosacral spine disability) and his C3, C4, C5 bulging discs (hereinafter cervical spine disability) have each been rated 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (intervertebral disc syndrome).  She claims higher ratings are warranted. 

Intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine (as will be discussed below) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months is rated 10 percent; incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months is rated 20 percent; incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, is rated 40 percent; and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months is rated 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

In evaluating disabilities of the spine under the General Rating Formula for Diseases and Injuries of the Spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

The criteria for evaluating such disabilities as lumbosacral or cervical strain (Code 5237), spinal stenosis (Code 5238), spondylolisthesis or segmental instability (Code 5239), and/or degenerative arthritis of the spine (Code 5242) are the following.  For the lumbosacral spine, a 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine. 

For the cervical spine, a 10 percent rating requires forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating requires forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating requires forward flexion 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating requires unfavorable ankylosis of the entire cervical spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242. 

The criteria under the General Rating Formula for Diseases and Injuries of the Spine provide that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire cervical spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Notes 2 and 5, following the General Rating Formula for Diseases and Injuries of the Spine. 

Additionally, under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  Note 1, following the General Rating Formula for Diseases and Injuries of the Spine.  In evaluating peripheral nerve injuries, the rating schedule provides for evaluations extending from 0 percent up to 20 percent for mild incomplete paralysis, from 10 percent up to 40 percent for moderate incomplete paralysis, and from 20 percent to 70 percent, all depending on the particular nerve or nerve group of the upper extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730.  The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Rating factors for a disability of the musculoskeletal system included functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

The lumbar and cervical vertebrae are considered groups of joints.  As regards the joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca at 206-07. 

Also, with periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Pertinent records include VA records, consisting of outpatient treatment reports and reports of examinations conducted in May 2004, March 2008, December 2010, and January 2012.  After careful consideration of all the evidence and the pertinent criteria for rating disabilities of the spine, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent for both the service-connected lumbosacral spine disability and the service-connected cervical spine disability under the applicable diagnostic codes.

Upon application of the criteria for limitation of motion to the findings reflected on VA examinations and VA treatment records, the Veteran does not meet the criteria for the next higher rating, 20 percent, under the General Rating Formula for Diseases and Injuries of the Spine, except with regard to the associated neurologic abnormalities (which will be further discussed below).  The objective evidence from the May 2004 pre-discharge VA examination showed thoracolumbar spine range of motion findings of 90 degrees of forward flexion, 55 degrees of extension (noted as unusual as it reflects hyperextension), 20 degrees of right lateral flexion, 30 degrees of left lateral flexion, 35 degrees of right rotation, and 20 degrees of left rotation.  Cervical spine range of motion findings consisted of 50 degrees each of flexion, 110 degrees of extension (noted as reflective of hyperextension), 35 degrees of right lateral flexion, 45 degrees of left lateral flexion, and 75 degrees of right rotation,  and 80 degrees of left rotation.  There was pain with palpation of the lumbar spine area and right trapezius area.  At the time of the March 2008 VA examination, cervical spine range of motion findings consisted of 45 degrees of flexion, 45 degrees of extension, 45 degrees of right lateral flexion, 45 degrees of left lateral flexion, 80 degrees of right rotation, and 80 degrees of left rotation, all without pain and limitation of motion on repetitive use.  At the time of the December 2010 VA examination, there were thoracolumbar spine range of motion findings of 90 degrees of forward flexion, 90 degrees of extension, and 30 degrees each of right lateral flexion, left lateral flexion, right rotation, and left rotation.  Cervical spine range of motion findings consisted of 45 degrees of flexion, 45 degrees of extension, 45 degrees of right lateral flexion, 45 degrees of left lateral flexion, 80 degrees of right rotation, and 80 degrees of left rotation.  Regarding all spinal range of motion, there was not any objective evidence of pain including after repetitive motion, and there were no additional limitations after three repetitions.  At the time of the January 2012 VA examination, there were thoracolumbar spine range of motion findings of 75 degrees of forward flexion, 30 degrees of extension, and 30 degrees each of right lateral flexion, left lateral flexion, right rotation, and left rotation.  Cervical spine range of motion findings consisted of 40 degrees of flexion, 40 degrees of extension, 40 degrees of right lateral flexion, 40 degrees of left lateral flexion, 70 degrees of right rotation, and 70 degrees of left rotation.  Regarding all spinal range of motion, there was not any objective evidence of pain (beyond the endpoints) including after repetitive motion, and there were no additional limitations after three repetitions (except for lumbosacral right lateral rotation, which was 25 degrees, and cervical left rotation, which was 65 degrees).  

The foregoing range of motion findings were calculated with consideration of pain on movement and following repetitive use.  There was no documented ankylosis at any time.  Imaging studies of the lumbar spine revealed a herniated disc and disc desiccation by MRI in April 2004; X-rays in January 2012 showed minimal scoliosis, preserved disk spaces, and minimal sclerotic change at L5-S1.  Imaging studies of the cervical spine revealed mild posterior broad based disc bulges without associated neural foraminal narrowing or spinal stenosis by MRI in 2003, and a normal MRI in January 2005; X-rays in 2008 and 2010 showed intervertebral disc spaces and vertebral body heights were preserved, and X-rays in January 2012 showed straightening of the normal lordotic curvature but no significant degenerative changes within the cervical spine.  Moreover, VA outpatient records do not reflect range of motion findings more restricted than those findings on VA examination.  In fact, on several records it was noted that the Veteran's cervical and lumbar spine ranges of motion in 2005 and 2006 were full or good.    

While there was objective evidence of pain at the endpoints on range of motion, the pain is not objectively shown to rise to the level of functional loss that more nearly approximates or equates to forward flexion of the thoracolumbar spine 60 degrees or less, or forward flexion of the cervical spine 30 degrees or less, which is the criteria for the next higher rating.  The VA examiners specifically noted that DeLuca issues were considered, including pain, weakened movement, excess fatigability, and incoordination, but that there was no additional limitation of motion loss after repetitions.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  It is noted that the VA examiner in May 2004 indicated that "with exercise, fatigue, etc" the Veteran's cervical spine condition was likely to result in diminished range of motion by 30 to 40 percent (with a corresponding increase in pain), and her lumbar spine condition was likely to result in diminished range of motion by 20 to 30 percent (with a corresponding increase in pain).  Such estimated ranges still equate to loss of motion that is slightly above that required for a higher rating for the lumbosacral and cervical spine disabilities.  Further, the 2008 and 2012 VA examiners noted that the Veteran reported daily flare-ups (pain with intensity of 6-8 out of 10, lasting hours or all day) with the cervical spine and weekly flare-ups (pain with intensity of 8 out of 10, lasting a couple of hours) with the lumbosacral spine, respectively.  While the Veteran herself believed that the extent of additional limitation of motion or other functional impairments during flare-ups amounted to 80 percent (severe) relative to the cervical spine and 40 percent relative to the lumbosacral spine, the examiner did not confirm such estimates, noting rather that it was the Veteran's own report or impression of the extent of her additional limitation of motion or other functional impairment during flare-up.  

Moreover, the VA examiners did not find evidence of muscle spasm and guarding severe enough to cause an abnormal gait or abnormal spinal contour.  Her gait was normal on the May 2004 examination.  On VA examination in March 2008, there was no cervical spine spasm or guarding, and her posture and gait type were normal.  Also at that time and in December 2010, there were no abnormal spinal curvatures detected.  In December 2010, her posture continued to be described as normal, and there was no spasm or guarding found in regard to the cervical or thoracolumbar sacrospinalis.  Such findings were repeated on VA examination in January 2012.  Although X-rays in January 2012 showed straightening of the normal lordotic curvature, which was unchanged from X-rays in April 2010, the examiner posited that it may be positional; in any case, it is not shown to be associated with any spasm or guarding.  VA outpatient records also do not reflect any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Therefore, in consideration of the evidence of record as discussed above, the Veteran's lumbosacral and cervical spine disabilities are not shown to meet the criteria for a rating in excess of 10 percent under the applicable diagnostic codes. 

The General Rating Formula for Diseases and Injuries of the Spine also provides that any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730.  The VA records do not confirm the presence of radiculopathy associated with either the lumbosacral spine disability or the cervical spine disability, despite the fact that service connection for the lumbosacral spine disability incorporates a "history of radiculopathy."  In any case, the Board notes that as shown by the findings on the VA examinations and other VA clinical evaluations, there was minimal, if any, neurological symptomatology upon spine evaluations.  On VA examinations, testing of gait, sensation, and reflexes was all normal, and motor strength was full (5/5) in the upper and lower extremities.  The VA examiner in January 2012 also expressed that there were no signs or symptoms due to radiculopathy in the upper and lower extremities.  With such findings, it cannot be shown that the Veteran's disability picture equates to mild incomplete paralysis for a compensable rating under pertinent neurologic criteria in 38 C.F.R. § 4.124a.  In short, the Board finds that there is a lack of objective evidence of chronic neurological abnormality for the assignment of a separate compensable rating. 

Thus, no additional ratings are warranted for associated objective neurologic abnormalities under the General Rating Formula for Diseases and Injuries of the Spine. 

In summary, the application of the General Rating Formula for Diseases and Injuries of the Spine does not result in a rating higher than 10 percent for either the service-connected lumbosacral spine disability or the cervical spine disability.  

As for evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least two weeks during a 12-month period have not been shown.  There is no objective medical evidence to show that a physician has prescribed bed rest for acute signs and symptoms for at least two weeks over the course of a year during the period considered in this appeal.  VA examiners do not find incapacitating episodes due to intervertebral disc syndrome, and the VA outpatient records likewise do not reflect physician-prescribed bed rest and treatment of at least two weeks.  Therefore, despite the Veteran's reports of frequent flare-ups, particularly with regard to the cervical spine, there is no objective evidence to show that she meets the criterion for a 20 percent rating under the applicable diagnostic codes, and her claims for a rating in excess of 10 percent for disabilities of the lumbosacral and cervical spine must be denied on the basis of incapacitation.

In conclusion, the Board finds that the evidence shows that the Veteran's lumbosacral spine disability and cervical spine disability are each appropriately rated as 10 percent for the period considered in this appeal.  As the preponderance of the evidence is against the claims for a higher rating, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

The Board acknowledges the Veteran's competence to report, at the time of examinations and treatment and at the time of her hearing, symptoms of neck and low back pain, weakness, and stiffness.  Her testimony in regard to how her spine disabilities have affected her quality of life, and her attendance at physical therapy and pain management classes, has been noted.  She also testified in regard to the pinched nerves and radiculopathy in her neck.  Nonetheless, although she is competent to describe symptoms of radiculopathy, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), radiculopathy is not a condition found under case law  to be capable of lay observation, and the determination as to the presence of the condition therefore is medical in nature and not capable of lay observation.  As earlier noted, the VA examiners and care providers have not documented objective signs or symptoms of radiculopathy.  Moreover, the Veteran is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of her lumbosacral and cervical spine disabilities has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports and the clinical records address the applicable criteria under which the Veteran's disability is rated.  As such, the Board finds these records to be more probative than the Veteran's subjective reports of increased symptomatology to warrant an increased rating.  The Board observes further that the Veteran's opinions and observations alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a, with respect to determining the severity of her service-connected disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2).  Determining the severity of the Veteran's disability must be accomplished by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed above, the competent medical evidence of record does not support a higher rating than is currently assigned.

B.  Varicose Veins

The Veteran contends that higher ratings are warranted for varicose veins of the right lower extremity and varicose veins of the left lower extremity.  Effective from the date of service connection in November 2004, her varicose veins are evaluated as 10 percent disabling in each lower extremity under 38 C.F.R. § 4.104, Diagnostic Code 7120.  Under Code 7120, for varicose veins, a 10 percent rating is warranted when there is intermittent edema of an extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted when there is persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted when there is persistent edema and stasis pigmentation or eczema, without or without intermittent ulceration.  There is not another diagnostic code under which the Veteran's varicose veins may be more appropriately evaluated than Diagnostic Code 7120.  

The pertinent evidence includes reports of VA examinations in May 2004 (pre-discharge) and in December 2010, as well as VA treatment records.  

Since service connection was established effective in November 2004, each of the lower extremities was assigned a 10 percent rating.  In order to meet the criteria for the next higher rating, 20 percent, the evidence must show varicose veins with persistent edema, incompletely relieved by elevation of the legs with or without beginning stasis pigmentation or eczema.  

The evidence shows that prior to her separation from service in October 2004, the Veteran filed a claim for VA disability compensation for bilateral varicose veins.  She underwent a pre-discharge VA examination in May 2004, at which time she reported varicose veins in both legs.  She stated that when she was on her feet all day, she had pain in her legs.  On examination, she was observed to have varicose veins in the posterior thighs as well as the lower leg bilaterally.  The diagnosis was bilateral varicose veins with residual.  VA outpatient records note a medical history of varicose veins, but there is no indication of ongoing treatment for varicose veins.  

In September 2010, the Board remanded the case to afford the Veteran a VA examination to assess the severity of her varicose veins.  At the time of a December 2010 VA examination, the Veteran reported that she was seen during service for varicose veins, particularly as she did a lot of standing and marching, and that she currently had more varicose veins now.  She asserted that an aggravating factor for the disability was standing on her feet for long periods of time, while an alleviating factor was rest.  She did not report any flare-ups, and she used no assistive devices.  She currently received no treatment for the disability.  She reported that her standing limitation was five minutes and that her functional limitation on walking was one mile.  Regarding the history of the varicose veins in her right upper leg, it was reported that there was no edema or ulceration present.  There was a history of skin discoloration, which was persistent, and pain that occurred at rest and was constant.  After prolonged walking or standing, there was a history of aching and fatigue, and such symptoms were relieved by elevation or compression hosiery.  Regarding the history of the varicose veins in her left upper leg, it was reported that there was no edema, ulceration, or skin discoloration present.  There was a history of pain that occurred at rest but was not constant.  After prolonged walking or standing, there was a history of aching, which was relieved by elevation or compression hosiery.  

On examination of the right and left lower extremities, the examiner indicated that there was no edema, stasis pigmentation, eczema, or ulceration present.  The examiner described the presence of fine spider veins in the upper thigh areas.  It was noted that the Veteran's occupation was a document control clerk and that she had lost no time from work in the previous year.  The diagnosis was varicose veins, which was found to have no significant effects on the Veteran's occupation.  Regarding daily activities, the disability was noted to have either no effects or mild effects on account of fatigue and pain with walking.  

Based on the above, the criteria for an initial 20 percent rating has not been met for either leg.  Clearly, the Veteran has a visible venous condition in the lower extremities, which produces pain, fatigue, and aching upon prolonged walking or standing, according to the Veteran.  There is no objective demonstration, however, that her disability is manifested by edema, stasis pigmentation, eczema, or ulceration.  She does not receive any treatment for the disability, and on examination she reports that the those symptoms she does experience (aching, fatigue, pain) were relieved by elevation or compression hosiery.  In short, the record reflects that her condition is manifested by aching, fatigue, and pain that were relieved by elevation of the extremity or compression hosiery.  There was no showing, or reports, of persistent edema, incompletely relieved by elevation of either extremity.  Therefore, the Board does not find that the Veteran has met the criteria for an initial rating higher than 10 percent for either lower extremity in the absence evidence showing persistent edema that was relieved incompletely by elevation of the legs.  

In conclusion, the Board finds that the evidence shows that the Veteran's varicose veins of the right and left lower extremities are each appropriately rated as 10 percent for the period considered in this appeal.  As the preponderance of the evidence is against the claims for a higher rating, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

C.  Keratosis Lesions

The Veteran contends that a higher rating is warranted for her keratosis lesions.  Effective from the date of service connection in November 2004, her skin disability is evaluated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7819, for benign skin neoplasms.  Under Code 7819, the disability is rated as disfigurement of the head, face, or neck (Code 7800), scars (Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  

During the pendency of the appeal, the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2007); see also 38 C.F.R. § 4.118, DCs 7800-05 (2015).  However, the amended regulations are only applicable to claims received on or after October 23, 2008, or where a claimant requests readjudication under the new criteria.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2015)).  The Veteran's notice of disagreement with the original rating decision of November 2004 was received in January 2005, prior to the amendments, and the Veteran has not requested consideration under the revised criteria.  In any event, the amended regulations are not substantially different from the prior versions and would not result in a different outcome.

Under Code 7800 for disfigurement of the head, face, or neck, the criterion for a 10 percent rating is one characteristic of disfigurement (Note 1 lists eight characteristics, such as adherent scar to underlying tissue and hypo- or hyper-pigmented skin in an area exceeding 6 square inches (39 sq. cm.)).  Under Code 7801 for scars other than head, face, or neck, the criteria for a 10 percent rating are deep scars or scars that cause limited motion, which involve an area or areas exceeding 6 square inches (39 sq. cm.).  Under Code 7802 for scars other than head, face, or neck, the criteria for a 10 percent rating are superficial scars that do not cause limited motion and involve an area or areas of 144 square inches or greater (929 sq. cm.).  Under Code 7803, the criteria for a 10 percent rating are scars that are superficial and unstable.  Under Code 7804, the criteria for a 10 percent rating are scars that are superficial and painful on examination.  Under Code 7805, scars may be rated on limitation of function of the affected part.  Notes to the Codes indicate that deep scar is one associated with underlying soft tissue damage whereas a superficial scar is one not associated with underlying soft tissue, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Codes 7801-7805 (2007).

The Board has also considered whether a compensable disability rating is warranted under the rating criteria of Codes 7800-05 prior to October 23, 2008, but the VA examination reports of May 2004 and January 2012, and the VA outpatient records, do not document symptomatology to warrant such a rating since service connection was established.  As noted by the VA examiner in January 2012, the Veteran's keratosis lesions are not found to cause scarring or disfigurement of the head, face, or neck.  Rather, the examiner described the disability as a type of dermatitis that involved less that 5 percent of total body area.  Moreover, the appearance of the disability was described as small, scattered patches of dry, rough skin on both arms and back, which did not impact the Veteran's ability to work.  The May 2004 VA examiner had earlier described the Veteran's disability as keratotic lesions on the arms, back, legs, etc., which the Veteran reportedly had "frozen off."  

Nevertheless, the Board must consider all other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  In that regard, the Board has also considered whether a rating is warranted for keratosis lesions under Diagnostic Code 7806, for dermatitis or eczema.  See 38 C.F.R. § 4.118.  Upon consideration of the Veteran's and examiners' descriptions of the disability, as discussed above, the Board deems Code 7806 to be most appropriate criteria under which to evaluate the keratosis lesions.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case," and choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007), a noncompensable evaluation is warranted where dermatitis or eczema covers less than 5 percent of the entire body or less than 5 percent of exposed areas affected and no more than topical therapy was required during the previous twelve month period.  A 10 percent evaluation is assigned when dermatitis or eczema is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past twelve month period.  A 30 percent evaluation is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  A 60 percent evaluation is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the previous twelve month period.  

In applying the criteria of Code 7806 to the facts of the case, the Board finds that the Veteran's skin disability satisfies the criteria for a 30 percent rating, and no higher, from the date of the VA examination on January 31, 2012, but that prior to January 31, 2012 the requirements for a compensable rating are not met.  The VA medical evidence does not document, at any time, that the Veteran's skin disability covers at least five percent of the total body or exposed areas.  While the examiner in 2004 appeared to describe the condition as covering various body parts (arms, back, and legs), there is no definitive quantitative assessment on affected areas in relation to the whole body or exposed areas.  The VA examiner in 2012 determined that the skin condition on her arms and back covered less than five percent of the total body.  Moreover, prior to January 31, 2012, there is no definitive report that the Veteran used systemic therapy such as corticosteroids or other immunosuppressive drugs in treatment for her keratosis lesions.  VA outpatient records in 2006 to 2008, for example, indicate that her treatment consisted of application of such creams as tretinoin and clindamycin, neither of which is a systemic therapy such as a corticosteroid or other immunosuppressive drug.  The VA examiner in January 2012, however, stated that in the past 12 months the Veteran's treatment consisted of six weeks or more, but not constant, of a topical corticosteroid, namely, hydrocortisone cream.  It is not indicated when, during the past 12 months, she began such treatment; therefore, the examiner's report stands as the initial documentation of such treatment.  VA outpatient records in 2013 subsequently document that hydrocortisone appeared on the Veteran's VA active medication list.  

The Board notes that, pursuant to Johnson v. McDonald, No. 14-2778 (Mar. 1, 2016), the United States Court of Appeals for Veterans Claims, in addressing whether topical corticosteroids was contemplated in the rating criteria requiring systemic therapy such as corticosteroids or other immunosuppressive drugs, found that the language of Diagnostic Code 7806 was unambiguous:  "the diagnostic code explicitly mentions corticosteroids as an example of 'systemic therapy' and does not further distinguish between different types of corticosteroid application."  Thus, the Veteran's topical application of hydrocortisone is deemed to constitute systemic therapy, as contemplated in Code 7806, for a 30 percent rating beginning January 31, 2012.  As there is no evidence that her medication is constant or near-constant, or that the skin condition covers more than 40 percent of the entire body or exposed areas, she does not satisfy the criteria for a higher rating under Code 7806.  She is not shown to meet the criteria for a compensable rating prior to January 31, 2012.  In arriving at this conclusion, the Board has determined that the assignment of "staged" ratings was appropriate.

D.  Extraschedular Rating

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his lumbosacral spine disability, cervical spine disability, varicose veins of the right and lower extremity lower extremities, and keratosis lesions to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for higher ratings for more severe symptoms or related symptoms.  For example, in regard to the lumbosacral and cervical spine disabilities, the Veteran's symptoms of neck and low back pain, weakness, stiffness, and limitation of motion are covered within the rating for evaluating disabilities of the musculoskeletal system (spine).  Regarding the varicose veins, the Veteran's symptoms of pain, aching, and fatigue are covered within the rating for evaluating disabilities of the cardiovascular system.  Regarding the keratosis lesions, the Veteran's symptoms of small, scattered patches of dry, rough skin are covered within the rating for evaluating skin disabilities.  In other words, the Veteran does not experience any symptomatology of his service-connected disabilities that are not already encompassed, contemplated, or covered in the Rating Schedule. 

Moreover, the Veteran has not asserted, and the evidence of record does not suggest, that the collective impact or combined effect of one or more service-connected disabilities at issue presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In light of the foregoing, the Board finds that the assigned schedular ratings are adequate and that referral for consideration of extraschedular ratings is not required.



ORDER

The appeal seeking service connection for bilateral hearing loss is denied.  

The appeal seeking an initial rating in excess of 10 percent for L5-S1 herniated disc with disc desiccation at L2-3, L4-5, and L5-S1 is denied.  

The appeal seeking an initial rating in excess of 10 percent for C3, C4, C5 bulging discs is denied.  

The appeal seeking an initial rating in excess of 10 percent for varicose veins of the right lower extremity is denied.  

The appeal seeking an initial rating in excess of 10 percent for varicose veins of the left lower extremity is denied.  

The appeal seeking an initial compensable rating for keratosis lesions, for the period prior to January 31, 2012, is denied.

An initial 30 percent rating for keratosis lesions, for the period beginning January 31, 2012, is granted.    


REMAND

As to the remaining issues on appeal of entitlement to an initial rating in excess of 10 percent for residuals of mandibular retrognathia with TMJ, to an initial rating in excess of 10 percent for right calcaneal spur with plantar fasciitis, and to an initial compensable rating for left carpal tunnel syndrome, the Board remanded the case in September 2010 in part to afford the Veteran a VA examination to determine the current severity of the mandibular retrognathia (including the question of whether TMJ dysfunction was related to service), right foot, and the left wrist.  The Veteran underwent a VA dental/oral examination in December 2010 and a VA orthopedic examinations of the right foot and left wrist in January 2012.  The clinical findings on those examinations, however, are inadequate to decide the claims.  For example, the VA examiner in December 2010 determined, among other things, that the TMJ dysfunction was likely caused by or a result of the mandibular retrognathia, that there was pain and moderate loss of masticatory function, and that there was nerve damage from the in-service oral surgery.  The description of the nerve damage (i.e., paresthesia of the mental nerve resulting in loss of sensation to the lower right lip and buccal gingiva) was inadequate to evaluate under the rating schedule.  Regarding the right calcaneal spur with plantar fasciitis, the VA examiner in January 2012 provided a diagnosis of plantar fasciitis with neuritis of the right foot, but did not fully document any findings in regard to the neuritis.  Regarding the left carpal tunnel syndrome, the VA examiner in January 2012 described findings in relation to the left wrist but did not appear to test all aspects (e.g., reflexes, sensation) of the Veteran's neurological impairment from the disability.  

As the evidence of record is insufficient to decide the claims, new VA medical examinations are needed.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that in regard to the right calcaneal spur with plantar fasciitis, the Veteran was seen on an outpatient basis at the VA in February 2012, still complaining of pain in her feet.  Her history of having had a plantar spur and a calcaneal nerve cut [during service] was noted in the record, and she reported that cutting the nerve helped a little with her foot pain but that she had deep bone pain in her feet that radiated up her leg, buttocks, and lower back.  She believed that her foot pain was causing the ascending pain.  A consult to neurology for further testing (NCV and EMG) was planned.  The claims file does not contain any follow-up records relative to any neurological testing; thus, prior to examination of the right foot, all relevant VA evaluation and treatment records should be obtained.  

The Board further observes that the Veteran is separately rated for right foot, status post bunionectomy, also claimed as neuritis of the right foot, under 38 C.F.R. § 4.71a, Diagnostic Code 5280, for hallux valgus, resection of the metatarsal head.  This issue is not on appeal.  However, during service the Veteran underwent not only an osteotomy during service (affecting the metatarsal head) but resection of the right calcaneal spur, which involves an issue on appeal.  Based on the Veteran's descriptions of the disability in testimony and in VA records, it appears that she may have residual nerve impairment from the calcaneal spur resection, in which case she may be entitled to a separate rating under the criteria for evaluating neurological impairments.  After evidentiary development is complete, the RO should consider whether such criteria is applicable.  In that same vein, the RO should also consider whether a separate rating is warranted for any nerve impairment associated with the matter of the mandibular retrognathia, which it has not evidently done.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for association with the claims file all VA records pertaining to the Veteran's evaluation and treatment of oral conditions (including TMJ), right foot disability, and left carpal tunnel syndrome, since June 2014.  This request includes any records of neurological testing (NCV and EMG) of the Veteran's right foot and left wrist.  

2.  The AOJ should arrange for the Veteran to undergo a VA oral/neurological examination to determine the current severity of her service-connected residuals of mandibular retrognathia with TMJ.  The examiner is asked to identify any associated neurological impairment, to include specifying the particular cranial nerve or nerves affected and characterizing any neurological deficiency as moderate or severe incomplete paralysis, or complete paralysis, if feasible.   

3.  The AOJ should arrange for the Veteran to undergo a VA orthopedic/neurological examination to determine the current severity of her service-connected right calcaneal spur with plantar fasciitis.  The examiner is asked to identify all neurological complaints and findings attributable to the disability, including any residuals from the in-service calcaneal spur resection (which are separate and distinguishable from the in-service right bunionectomy).  In that regard, the examiner is asked to specify the particular nerve or nerves affected and characterize any neurological deficiency as mild, moderate, or severe, if feasible.   

4.  The AOJ should arrange for the Veteran to undergo a VA orthopedic/neurological examination to determine the current severity of her service-connected left carpal tunnel syndrome.  The examiner is asked to identify all neurological complaints and findings attributable to the disability, including any motor impairments and deficiencies in sensation, reflexes, and strength.  Any limitation of motion in the left wrist should be noted, as well as the presence of any weakened movement, excess fatigability, or incoordination (such determination should be expressed in terms of the degree of additional range of motion loss).  Also, the examiner should note whether pain in the left wrist could significantly limit functional ability during flare-ups or when the left wrist is used repeatedly over a period of time (such determination should be expressed in terms of the degree of additional range of motion loss).  If feasible, the examiner should characterize any nerve impairment as mild, moderate, or severe.  

5.  Thereafter, the AOJ should adjudicate the claims of entitlement to an initial rating in excess of 10 percent for residuals of mandibular retrognathia with TMJ, and entitlement to an initial compensable rating for left carpal tunnel syndrome.  In that regard, the AOJ should consider whether a separate rating is warranted for any residual nerve impairment for the mandibular retrognathia and for any residual nerve impairment for the right foot from the in-service calcaneal spur resection (and not the osteotomy for the separately service-connected right foot bunionectomy).  If the benefits sought are denied, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


